DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1 and 9, the prior art of record does not disclose or suggest a first main waveguide, an offset waveguide having a length L, and a second main waveguide, which are arranged in sequence, wherein: an output surface of the first main waveguide partially overlaps an input surface of the offset waveguide; an output surface of the offset waveguide partially overlaps an input surface of the second main waveguide; the first main waveguide or the second main waveguide supports at least one fundamental mode, and supports at least one high order mode; and the length L is selected so that a phase accumulation of a first polarization state in the offset waveguide is 2N                        
                            π
                        
                    , N being a first integer, and so that a phase accumulation of a second polarization state of the offset waveguide is 2Mπ + π, M being a second integer.
With respect to claim 1, Pederusen discloses a polarization attenuator, comprising a first main waveguide (P in fig.17 or 18; alternatively, Q in fig.17 or 18 ), an offset waveguide (SQ in figs. 17 and 18; alternatively, Sp in figs.17 and 18) and a second main waveguide (see P which follows SQ in figs. 17 and 18; alternatively, see Q which follows Sp in figs. 17 and 18) which are arranged in sequence, wherein an output surface of the first main waveguide (P in fig.17 or 18; alternatively, Q in fig.17 or 18) partially overlaps an input surface of the offset waveguide (SQ in figs. 17 and 18; alternatively, Sp in figs.17 and 18); an output surface of the offset waveguide (SQ in figs. 17 and 18; alternatively, Sp in figs.17 and 18) partially overlaps an input surface of the second main waveguide (see P which follows SQ in figs. 17 and 18; alternatively, see Q which follows Sp in figs. 17 and 18); and the first main waveguide (P in fig.17 or 18; alternatively, Q in fig.17 or 18) or the second main waveguide (see P which follows SQ in figs. 17 and 18; alternatively, see Q which follows Sp in figs. 17 and 18) supports fundamental modes, and supports at least one high order mode (disclosed by the operation of para.[0010]: “the mode converter converts a zero-order guided mode to a higher-order guided mode’).
However, Pederusen does not disclose supporting "at least one fundamental mode" and "at least one high order mode" as recited in claim 1. Moreover, Pederusen does not disclose, teach, or suggest at least, "the length L is selected so that a phase accumulation of a first polarization state in the offset waveguide is 2Nπ, N being a first integer, and so that a phase accumulation of a second polarization state of the offset waveguide is 2Mπ + 7π , M being a second integer," as recited in claim 1. Pederusen does not disclose, teach, or suggest the selection of the length L of the offset waveguide as in claim 1. Therefore, for at least these reasons, claim 1 is patentably distinguishable from the applied reference. 
 
 
 With respect to claims 2-8 and 10-13, they are allowed as they depend from allowable claims 1 and 9.

With respect to claim 14, the prior art of record does not disclose or suggest a first main waveguide, an offset waveguide having a length L, and a second main waveguide, which are arranged in sequence, wherein: an output surface of the first main waveguide partially overlaps an input surface of the offset waveguide; an output surface of the offset waveguide partially overlaps an input surface of the second main waveguide; the length L is selected so that a phase accumulation of a first polarization state in the offset waveguide is 2Nπ, N being a first integer, and so that a phase accumulation of a second polarization state of the offset waveguide is 2Mπ + π M being a second integer; a light field with amplitude A0P enters an input surface of the first main waveguide and propagates toward the offset waveguide where the superscript p indicates one of two polarization states 1 or 2 and the subscript 0 indicates a fundamental mode; the light field with amplitude A0P is coupled to a first light wave having a fundamental mode B0P and a second light wave having a higher order mode or a set of high order modes B0P propagating through the offset waveguide where the superscript p indicates one of two polarization states 1 or 2, the subscript 0 indicates the fundamental mode, and the subscript 1 indicates a high order mode or a set of high order modes; and the first light wave having B0P and the second light wave having B0P are redistributed in the second main waveguide to form a third light wave having C0P and a fourth light wave having mode C0P where the superscript p indicates one of two polarization states 1 or 2, the subscript 0 indicates the fundamental mode, and the subscript 1 indicates the high order mode or the set of high order modes.

With respect to claim 14, Pederusen discloses a polarization attenuator, comprising a first main waveguide (P in fig.17 or 18; alternatively, Q in fig.17 or 18 ), an offset waveguide (SQ in figs. 17 and 18; alternatively, Sp in figs.17 and 18) and a second main waveguide (see P which follows SQ in figs. 17 and 18; alternatively, see Q which follows Sp in figs. 17 and 18) which are arranged in sequence, wherein an output surface of the first main waveguide (P in fig.17 or 18; alternatively, Q in fig.17 or 18) partially overlaps an input surface of the offset waveguide (SQ in figs. 17 and 18; alternatively, Sp in figs.17 and 18); an output surface of the offset waveguide (SQ in figs. 17 and 18; alternatively, Sp in figs.17 and 18) partially overlaps an input surface of the second main waveguide (see P which follows SQ in figs. 17 and 18; alternatively, see Q which follows Sp in figs. 17 and 18); and the first main waveguide (P in fig.17 or 18; alternatively, Q in fig.17 or 18) or the second main waveguide (see P which follows SQ in figs. 17 and 18; alternatively, see Q which follows Sp in figs. 17 and 18) supports fundamental modes, and supports at least one high order mode (disclosed by the operation of para.[0010]: “the mode converter converts a zero-order guided mode to a higher-order guided mode’) but does not disclose the limitations of claim 14.

Claims 15 and 16 are allowed as they depend from allowed claim 14.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY L. BROOKS whose telephone number is (571)270-5711. The examiner can normally be reached M-F 9:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 5712722303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY L BROOKS/Primary Examiner, Art Unit 2882